Citation Nr: 1311259	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-36 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1971.  He died in August 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2008 rating decision by the RO.

In December 2012, the Board remanded the matter for the purpose of affording the appellant a hearing.  

In January 2013, the appellate testified at a hearing held before the undersigned Veterans Law Judge during a Board hearing at the RO.  A transcript of the hearing is of record.  

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The issue of service connection for the cause of the Veteran's death is found to require additional development in this case.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

The Veteran's death certificate reflects that he died in August 2008 due to or as a consequence of ischemic cardiomyopathy.  Other significant conditions contributing to death, but not resulting in the underlying cause were listed as hypertension, diabetes mellitus, and probable lung cancer.  

At the time of the Veteran's death, service connection was in effect for rheumatoid arthritis of multiple joints, including of the bilateral shoulders, elbows, wrists, knees, hands, feet, and ankles, and also of the cervical and thoracolumbar spine.  

The appellant contends that the service-connected rheumatoid arthritis prevented him from the exercise necessary to prevent his heart condition from further decline.  She alleges that the Veteran's rheumatoid arthritis and the medications taken for treatment led to decreased circulation, weakened his overall condition and led to his inability to overcome the cause and contributing causes of his death.

In a July 2011 statement, the Veteran's private physician, Dr. P., noted that he had treated the Veteran from 2001 through 2007.  He indicated that the Veteran was suffering from chronic arthritis, back pain and diabetes mellitus.  He noted that the Veteran's heart condition could have developed from multiple reasons.  Dr. P. further noted that the Veteran's inability to exercise might have contributed to his heart condition.  

Given that the foregoing establishes a potential relationship between the Veteran's service-connected rheumatoid arthritis and his death due to ischemic cardiomyopathy, and the fact that a VA opinion has not been obtained in this matter, the Board believes that the Veteran's claims file should reviewed by a VA physician for a comprehensive review of the record and an opinion as to the relationship, if any, between service or service-connected disability and the Veteran's death.

In addition, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.

In this case the appellant was sent a notification letter in October 2008.  This letter notified the appellant as to what information and evidence must be submitted by her and what information and evidence would be obtained by VA. 

However, this letter did not contain a statement of the conditions for which the Veteran was service connected at the time of his death or explain what evidence was needed to show that the Veteran died from a service-related injury or disease to substantiate the claim for service-connection for the cause of the Veteran's death, nor did it contain an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service- connected.  

The Board points out that action by the RO is required to satisfy the notice provisions of VCAA. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Moreover, while this matter is on remand, attempts should be made to obtain outstanding private treatment records.  While the July 2011 statement from private physician Dr. P. is of record, no treatment records from Dr. P. are associated with the claims file.  

In addition, during the appellant's January 2013 Board hearing, the appellant reported that, prior to seeing Dr. P., the Veteran sought treatment with private physician Dr. Willits.  Given that these records are also not associated with the claims file, the Board believes that efforts to obtain these records should be undertaken.  

Finally, the claims file reflects that there may be outstanding VA medical records which may be pertinent to the claim on appeal.  During the hearing, the appellant noted that the Veteran went for VA treatment in 1989, stopped going to treatment, and then resumed again in approximately 1998 or 1999.  

While outpatient treatment and hospitalization records from the Houston VA Medical Center are associated with the claims file, the earliest date of treatment is in January 2004.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, the RO should obtain from the above-named facility evaluation and/or treatment records dated prior to January 2004, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.   The RO should obtain all outstanding pertinent records of VA treatment of the Veteran, prior to January 2004.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should, through a VCAA-compliant letter, give the appellant and her representative another opportunity to provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for the cause of the Veteran's death that is not already of record, to specifically include private treatment records from Dr. P. and Dr. W.  The RO should explain the type of evidence that will be obtained by VA and the type of evidence that is the appellant's ultimate responsibility to submit.

The RO's letter should also explain how to establish entitlement to service connection for the cause of the Veteran's death, ensuring that its letter meets the notice requirements of Hupp (cited to above).

3.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.   § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.   

4.  After completing all indicated development, the RO should readjudicate the appellant's claim in light of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



